On Rehearing.
Per Curiam.
— The holding of the court is that the application made to the trial court to dismiss the cause because the plaintiff was not authorized to prosecute the writ, is not such a plea or other pleading that it operates as an abandonment of the answers on file to which the plaintiff had filed replications. This court has not actually or in effect held that the appellee is a proper planififf in the cause. An application made to this court by the appellants to order the suit dismissed because the appellee was not authorized to prosecute it, was denied because the alleged defect of parties plaintiff occurred if at all before the decrees appealed from were entered, and the question of proper parties to the suit was therefore for the trial court to determine primarily. There was nothing to indicate that the application was not made in good faith’. Defendants have a right in the making of proper parties plaintiff in suits in the courts of this State, and the qúestion as to who are proper parties is primarily for the trial court to determine. Rehearing denied.
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.